
	
		I
		111th CONGRESS
		1st Session
		H. R. 3452
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To impose a tax on Wall Street bonuses received from TARP
		  recipients and direct revenue to mortgage workouts.
	
	
		1.Short titleThis Act may be cited as the
			 Recoupment of Wall Street Bonus
			 Act.
		2.Bonuses received
			 from certain TARP recipients
			(a)In
			 generalIn the case of an employee or former employee of a
			 covered TARP recipient, the tax imposed by chapter 1 of the Internal Revenue
			 Code of 1986 for any taxable year shall not be less than the sum of—
				(1)the tax that
			 would be determined under such chapter if the taxable income of the taxpayer
			 for such taxable year were reduced (but not below zero) by the TARP bonus
			 received by the taxpayer during such taxable year, plus
				(2)100 percent of
			 the TARP bonus received by the taxpayer during such taxable year.
				(b)TARP
			 bonusFor purposes of this section—
				(1)In
			 generalThe term TARP bonus means, with respect to
			 any individual for any taxable year, the lesser of—
					(A)the aggregate
			 disqualified bonus payments received from covered TARP recipients during such
			 taxable year, or
					(B)the excess
			 of—
						(i)the
			 adjusted gross income of the taxpayer for such taxable year, over
						(ii)$250,000
			 ($125,000 in the case of a married individual filing a separate return).
						(2)Disqualified
			 bonus payment
					(A)In
			 generalThe term disqualified bonus payment means
			 any retention payment, incentive payment, or other bonus which is in addition
			 to any amount payable to such individual for service performed by such
			 individual at a regular hourly, daily, weekly, monthly, or similar periodic
			 rate.
					(B)ExceptionsSuch
			 term shall not include commissions, welfare or fringe benefits, or expense
			 reimbursements.
					(C)Waiver or
			 return of paymentsSuch term shall not include any amount if the
			 employee irrevocably waives the employee's entitlement to such payment, or the
			 employee returns such payment to the employer, before the close of the taxable
			 year in which such payment is due. The preceding sentence shall not apply if
			 the employee receives any benefit from the employer in connection with the
			 waiver or return of such payment.
					(3)Reimbursement
			 of tax treated as TARP bonusAny reimbursement by a covered TARP
			 recipient of the tax imposed under subsection (a) shall be treated as a
			 disqualified bonus payment to the taxpayer liable for such tax.
				(c)Covered TARP
			 recipientFor purposes of this section—
				(1)In
			 generalThe term covered TARP recipient
			 means—
					(A)any person who
			 receives after December 31, 2007, capital infusions under the Emergency
			 Economic Stabilization Act of 2008 which, in the aggregate, exceed
			 $5,000,000,000,
					(B)the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage
			 Corporation,
					(C)any person who is
			 a member of the same affiliated group (as defined in section 1504 of the
			 Internal Revenue Code of 1986, determined without regard to paragraphs (2) and
			 (3) of subsection (b)) as a person described in subparagraph (A) or (B),
			 and
					(D)any partnership
			 if more than 50 percent of the capital or profits interests of such partnership
			 are owned directly or indirectly by one or more persons described in
			 subparagraph (A), (B), or (C).
					(2)Exception for
			 TARP recipients who repay assistanceA person shall be treated as
			 described in paragraph (1)(A) for any period only if—
					(A)the excess of the
			 aggregate amount of capital infusions described in paragraph (1)(A) with
			 respect to such person over the amounts repaid by such person to the Federal
			 Government with respect to such capital infusions, exceeds
					(B)$5,000,000,000.
					(d)Other
			 definitionsTerms used in this section which are also used in the
			 Internal Revenue Code of 1986 shall have the same meaning when used in this
			 section as when used in such Code.
			(e)Coordination
			 with Internal Revenue Code of 1986Any increase in the tax
			 imposed under chapter 1 of the Internal Revenue Code of 1986 by reason of
			 subsection (a) shall not be treated as a tax imposed by such chapter for
			 purposes of determining the amount of any credit under such chapter or for
			 purposes of section 55 of such Code.
			(f)RegulationsThe
			 Secretary of the Treasury, or the Secretary's delegate, shall prescribe such
			 regulations or other guidance as may be necessary or appropriate to carry out
			 the purposes of this section.
			(g)Effective
			 dateThis section shall apply to disqualified bonus payments
			 received after December 31, 2008, in taxable years ending after such
			 date.
			3.Deposit location
			 for revenues received under section 1All tax revenue received as a result of
			 section 1 shall be deposited in the appropriate account at the Department of
			 Housing and Urban Development to fund programs under section 4.
		
